PER CURIAM.
In this direct criminal appeal, the sole issue raised by appellant was not preserved for review because the argument made on appeal was not made in the trial court. § 924.051(l)(b) & (3), Fla. Stat. (1999). See Terry v. State, 668 So.2d 954, 961 (Fla.1996) (“for an argument to be cognizable on appeal, it must be the specific contention asserted as the legal ground for objection, exception, or motion below”). *806To the extent any error occurred, it is not “fundamental.” Accordingly, we affirm.
AFFIRMED.
MINER, WEBSTER and LAWRENCE, JJ., CONCUR.